Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The IDS filed 9/15/2020, 10/23/2020, 1/31/2021, 3/17/2021 and 6/4/2021 have been considered.

Allowable Subject Matter
	Claims 21-40 are allowed.
	Applicant has filed terminal disclaimer to overcome any potential double patenting rejection. 
	The closest prior art of record, Narasayya et al. (US 2014/0207740, hereinafter referred to as “Narasayya”) fully anticipates the claims. However, because Narasayya is a common inventor and commonly assigned to the instant application, Narasayya is not a valid prior art.
	Another notable prior art of record, Bitar et al. (US 6,353,844, hereinafter referred to as “Bitar”), teaches a scheduler that schedules jobs in a general purpose multiprocessor system, having resources. The resources are allocated based on their guaranteed completion time. However, Bitar does not teach tasks being scheduled for a tenant of a cloud computing system, wherein the task is scheduled to be completed based upon a reservation of the tenant for a rate-based computing resource, wherein 
	In another prior art of record, Calder et al. (US 2013/0179289, hereinafter referred to as “Calder”), a tenant in a cloud environment is assigned a task. A virtual resource is allocated to the task based on SLA. However, Calder is commonly assigned, therefore is not a valid prior art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALINA N BOUTAH whose telephone number is (571)272-3908.  The examiner can normally be reached on M-F 7:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on 571-272-3880.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


ALINA N. BOUTAH
Primary Examiner
Art Unit 2443



/ALINA A BOUTAH/Primary Examiner, Art Unit 2443